                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                     NORFOLK DIVISION



IN THE MATTER OF THE COMPLAINT
OF VULCAN CONSTRUCTION                                     CIVIL NO.2:18cv668
MATERIALS,LLC,AS OWNER OF THE
TUG JEANIE CLAY,




                                    OPINION AND ORDER


       This matter comes before the Court on Claimant and Defendant-in-Limitation Robert W.

Dervishian, Jr.'s Motion to Dismiss Complaint in Admiralty Due to Lack of Subject Matter

Jurisdiction ("Motion to Dismiss"), ECF No. 17. In such motion, Robert W. Dervishian

("Dervishian" or "Defendant-in-Limitation") requests dismissal of the Complaint in Admiralty

("Limitation of Liability Claim") filed by Vulcan Construction Materials, LLC ("Vulcan" or

"Plaintiff-in-Limitation"). ECF No. 17, 1. For the reasons set forth below, the Court DENIES

Dervishian's motion. ECF No. 17.

       1.      PROCEDURAL AND FACTUAL BACKGROUND

       According to Dervishian,"[o]n February 22, 2018, Dervishian was injured while working

as an Operations Manager for his employer, T. Parker Host." ECF No. 18 at 2. Dervishian was

"assisting with the mooring of barges at the terminal located at Shirley Plantation in Charles City,

Virginia." Id Dervishian was neither a seaman nor an employee of Vulcan. Dervishian claims

that "Captain Kim Todd ("Captain Todd"), an employee of Vulcan ... was operating a tugboat

owned by Vulcan known as the Jeanie Clay." Id According to Dervishian's Complaint, much of

which is denied by Vulcan,"[tjhere were four barges to be moored at Shirley Plantation that day,

identified...bynumbersNF-107,M-3102,JS-lll,andVM-202." ECFNo. 18-2at^l0. "The

                                                     1
